UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHELBIA DUNBAR,
Plaintiff-Appellee,

v.

CONSOLIDATION COAL COMPANY,
Defendant-Appellant,                                                No. 96-2417

and

TRUSTEES OF THE UNITED MINE
WORKERS OF AMERICA PENSION FUND,
Defendant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Beckley.
Elizabeth V. Hallanan, Senior District Judge.
(CA-94-839-5)

Submitted: April 30, 1998

Decided: June 29, 1998

Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

L. Anthony George, JACKSON & KELLY, Denver, Colorado, for
Appellant. Jacqueline Ann Hallinan, Mary McQuain, CALWELL &
MCCORMICK, Charleston, West Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jerry Dunbar, a coal miner and member of the United Mine Work-
ers of America (UMWA) died on April 18, 1992. His widow, Shelbia,
claimed that she was entitled under her husband's group life insurance
policy to $35,000 in death benefits. The Trustees of the UMWA
Health and Retirement Funds (Trustees) denied Mrs. Dunbar's claim.
She then brought this action against her husband's former employer,
Consolidation Coal Company (Consolidation), pursuant to the
Employee Retirement Income Security Act of 1974 (ERISA), 29
U.S.C. § 1132(a)(1)(B) (1994). The district court found that the Trust-
ees had abused their discretion in denying benefits and entered sum-
mary judgment for Mrs. Dunbar. Consolidation now appeals. We
vacate and remand for entry of judgment for Consolidation.

I

Jerry Dunbar worked as a coal miner for Consolidation for more
than twenty years. He stopped working on February 13, 1991, when
he became disabled due to chronic illness. The UMWA and Consoli-
dation were signatories to the National Bituminous Coal Wage Agree-
ment of 1988 (Wage Agreement). Pursuant to the Wage Agreement,
Dunbar received sickness and accident benefits for the period from
February 21, 1991, to March 9, 1992. Dunbar was hospitalized on
March 28, 1992, following an automobile accident. He died on April
18, 1992.

Article XX, § (c)(3)(i) of the Wage Agreement requires signatory
employers to maintain employee benefit plans to provide health and
other non-pension benefits to their employees. In accordance with this
mandate, Consolidation issued its "Benefit Plan for UMWA Repre-
sented Employees of Consolidation Coal Company" (Plan).

                    2
The Plan provides for life and accidental death benefits. (Plan, Art.
III(B)(1)(a)). An employee who ceases work because of disability is
eligible to continue life insurance coverage for the greater of: (1) the
period for which he is eligible under the Wage Agreement for sick-
ness and accident benefits; or (2) a period dependent upon the number
of hours the employee worked during the twenty-four consecutive
calendar months preceding the date the employee last worked. (Plan,
Art. III(D)(1)(b)). However, the Plan specifies that"[i]n no event
shall any combination of the provisions of (a), (b), (c), (e) or (g)
above result in continuation of coverage beyond the balance of the
month plus 12 months from the date last worked." (Plan, Art.
III(D)(1)(d)). An employee may apply to the insurance carrier within
thirty-one days of termination of his group policy for conversion of
the policy into an individual, $35,000 policy. (Plan, Art. III(D)(3)(a)).
Section One of the Summary Plan Description1 states that "[w]hen
and how benefits terminate under the [P]lan are fully described"
therein.

The Plan states that the Plan Administrator shall notify each
employee of the termination of extended coverage under the Plan and
explain both the conversion privileges and pertinent enrollment proce-
dures. However, "[f]ailure to provide such notice shall not extend
coverage beyond the period otherwise provided in the Benefit Plan."
(Plan, Art. III(A)(10)(b)).

II

In July 1992, Dunbar's widow, Shelbia, applied for $35,000 in
death benefits under the Plan. A human resource officer at Consolida-
tion denied her claim, and Consolidation's Plan Administrator
affirmed the denial of benefits. Mrs. Dunbar then appealed to the
Trustees. The Trustees found, among other things, that Jerry Dunbar
was eligible for the continuation of life insurance coverage for the
balance of the month last worked (February 1991) through Febru-
_________________________________________________________________
1 The Summary Plan Description (SPD) is a document provided to
employees who are covered by the Plan. The SPD is subdivided into four
sections. Section One provides general information about the Plan, Sec-
tion Two summarizes the Plan, Section Three is the complete text of the
Plan, and Section Four describes the Plan's claim procedures.

                    3
ary 28, 1992,2 and that he was ineligible for life insurance when he
died. Further, the Trustees found that there was no obligation to notify
Dunbar that his coverage had terminated. Therefore, the Trustees
denied the request for death benefits.

Mrs. Dunbar filed a motion for reconsideration, claiming that Con-
solidation had both breached its fiduciary duty to notify her husband
of the termination of his insurance and improperly calculated the
amount of time he was eligible to receive sickness and accident bene-
fits. Her position was that her husband had life insurance coverage as
long as he was eligible for sickness and accident benefits. She main-
tained that he was eligible for sickness and accident benefits, and
therefore for life insurance, until March 20, 1992. Because her hus-
band died within the thirty-one-day period following March 20, she
was entitled to death benefits by the terms of the Plan.3 The Trustees
rejected her argument and denied the motion for reconsideration.

Mrs. Dunbar then filed this action in the district court pursuant to
29 U.S.C. § 1132(a)(1). The court granted summary judgment in
favor of Mrs. Dunbar, finding that her husband was eligible for sick-
ness and accident benefits through March 20, 1992. He therefore had
until April 20, 1992, to convert his group life insurance policy to an
individual policy. Because he died on April 18, 1992, or within the
thirty-one-day conversion period, he was deemed covered by life
insurance at the time of his death, even though he had not applied for
an individual policy. Consolidation timely appealed.

III

We review orders granting summary judgment de novo. See Karpel
v. Inova Health Sys. Servs., 134 F.3d 1222, 1226 (4th Cir. 1998).
However, Firestone Tire & Rubber Co. v. Bruch , 489 U.S. 101
(1989), significantly limited our power to review a decision of the
_________________________________________________________________
2 The date should have been February 29, 1992.
3 The Supplemental Insurance Plan provides that "[i]f your spouse
should die during the thirty-one day conversion period, the amount of life
insurance which your spouse was eligible to convert to an individual pol-
icy will be paid to you even if application for the individual policy has
not been made."

                    4
trustees of an employee benefit plan to deny benefits. See Lockhart
v. UMWA 1974 Pension Trust, 5 F.3d 74, 77 (4th Cir. 1993). Bruch
held that review of plan trustees' decisions is de novo unless the plan
administrators or fiduciaries have discretion to determine eligibility
for benefits. In that case, the abuse of discretion standard applies to
review of the benefits eligibility determination. See Bruch, 489 U.S.
at 115. We review benefits decisions under the UMWA 1974 Pension
Plan for abuse of discretion. See Boyd v. Trustees of United Mine
Workers Health and Retirement Funds, 873 F.2d 57, 59 (4th Cir.
1989).

In exercising their discretion, the Trustees are obligated to pay
legitimate claims and to guard trust assets against improper ones. See
Sargent v. Holland, 114 F.3d 33, 35 (4th Cir. 1997). There is no abuse
of discretion if the Trustees' decision "is the result of a deliberate,
principled reasoning process and if it is supported by substantial evi-
dence." Brogan v. Holland, 105 F.3d 158, 161 (4th Cir. 1997) (inter-
nal quotations omitted). In determining whether the Trustees abused
their discretion:

          "[W]e must give due consideration, for example [1] to
          whether administrators' interpretation is consistent with the
          goals of the plan; [2] whether it might render some language
          in the plan meaningless or internally inconsistent;[3]
          whether the challenged interpretation is at odds with the
          procedural and substantive requirements of ERISA itself;
          [4] whether the provisions at issue have been applied consis-
          tently; [5] and of course whether the fiduciaries' interpreta-
          tion is contrary to the clear language of the plan."

Id. at 161 (quoting de Nobel v. Vitro Corp., 885 F.2d 1180, 1188 (4th
Cir. 1989)).

IV

"The award of benefits under any ERISA plan is governed in the
first instance by the language of the plan itself." Lockhart v. UMWA
1974 Pension Trust, 5 F.3d at 78. Here, the Plan plainly states that
"[i]n no event shall any combination of the provisions of (a), (b), (c),
(e) or (g) above result in continuation of coverage beyond the balance

                    5
of the month plus 12 months from the date last worked." (Plan, Art.
III(D)(1)(d)).4 Although the Plan Administrator is to notify the
employee of both the termination of benefits and the conversion privi-
lege under the Plan, the Plan also clearly states that "[f]ailure to pro-
vide such notice shall not extend coverage beyond the period
otherwise provided in the Benefit Plan." (Plan, Art. III(A)(10)(b)).

We conclude that the Trustees did not abuse their discretion in
finding that Mrs. Dunbar was not entitled to proceeds of her hus-
band's policy because that policy had plainly lapsed under the Plan.
Jerry Dunbar was eligible for life insurance benefits from the end of
the month in which he last worked (or February 28, 1991) and for
twelve months thereafter (or until February 29, 1992). He failed to
exercise his conversion option during the ensuing thirty-one-day
period. And the Trustees were not obligated to inform him of the ter-
mination of his benefits or of the conversion privilege. Therefore, the
Trustees complied with the clear meaning of the Plan when they
denied Mrs. Dunbar's request for the proceeds of her husband's life
insurance policy. See Lockhart v. UMWA 1974 Pension Trust, 5 F.3d
at 78.

V

We accordingly vacate the judgment of the district court and
remand for entry of judgment in favor of Consolidation. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not significantly aid the decisional process.

VACATED AND REMANDED
_________________________________________________________________

4 Mrs. Dunbar asserts that the twelve-month cap applies only to an
insured who is claiming life insurance coverage under two or more para-
graphs of Art. III(D)(1). Thus, she contends that someone who claims
coverage because of both layoff and disability would be eligible for only
twelve months of continued coverage. Someone--like Dunbar--who
stopped working only because of disability would not be subject to the
twelve-month limitation. We find that the Trustees' reasoning in constru-
ing the cap to apply to employees who cease work for one or more rea-
sons was "the result of a deliberate, principled reasoning process" and "is
supported by substantial evidence." Brogan v. Holland, 105 F.3d at 161.

                     6